MEMORANDUM *
Plaintiff Pifen Lo appeals the order dismissing her complaint with prejudice. We affirm but on different grounds. See, e.g., Williamson v. Gen. Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir.2000).
In addition to the present suit, Lo litigated to final judgment a state court action against various defendants, including Defendant County of Los Angeles. That case involved the same primary right and arose from the same factual circumstances at issue here. Having litigated and lost in state court, Lo cannot pursue a federal action against the County on any legal theory resting on the same primary right. See, e.g., Mycogen Corp. v. Monsanto Co., 28 Cal.4th 888, 123 Cal.Rptr.2d 432, 51 P.3d 297, 301-04 (Cal.2002) (explaining res judicata law in California); see also Takahashi v. Bd. of Trustees of Livingston Union Sch. Disk, 783 F.2d 848, 850-51 (9th Cir.1986) (applying California res judicata law to hold that federal claims were precluded). Moreover, the resolution of issues that were fully and actually litigated in the prior action is binding on Lo and effectively disposes of her claims against Defendant George W. Trammell, III. See, e.g., Campbell v. Scripps Bank, 78 Cal. App.4th 1328, 93 Cal.Rptr.2d 635, 639-41 (Ct.App.2000) (discussing defensive issue preclusion).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.